Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 1 of 84



                                      TABLE OF CONTENTS EXHIBIT 2A-2S



    Exhibit 2A – Complaint Affidavit Listing Defendant as Supervisor

    Exhibit 2B – 11/11/2020 Email Chain between Defendant and RPB re Drunken Meats Deal

    Exhibit 2C – 11/24/2020 Email Chain Between Defendant, RPB, ODC and TL re Drunken Meats

    Exhibit 2D – 11/25/2020 Email Chain Between Defendant, RPB. LG. VG and DM re Charlemagne Kaiser

    Exhibit 2E – 12/10/2020 Email Chain Between Defendant, RPB, LG, and TL re GH Contribution to DM

    Exhibit 2F – 12/10/2020 Email Between Defendant and RPB re Solution

    Exhibit 2G – 12/17/2020 Email Chain Between Defendant, LG and TL re Herd

    Exhibit 2H – 12/31/2020 Email Chain Between Defendant and ODC re Drunken Meats Projections

    Exhibit 2I – 1/31/2021 Email Between Defendant and ODC re ODC Regenerative LLC

    Exhibit 2J – 2/14/2021 Email Between Defendant and RPB re Note

    Exhibit 2K – 2/16/2021 Email Chain Between Defendant and LG re Drunken Meats

    Exhibit 2L – 3/6/2021 Email Between Defendant and TL re Invoice

    Exhibit 2M - First Amended Operating Agreement Charlemagne Kaiser LLC dba Drunken Meats

    Exhibit 2N - Revolving Loan Agreement Between Charlemagne Kaiser LLC and The Great Bhakta Corp.

    Exhibit 2O - Charlemagne Kaiser LLC Promissory Note

    Exhibit 2P – Guaranty Agreement Between Defendant and The Great Bhakta Corp.

    Exhibit 2Q - Charlemagne Kaiser LLC 2020 Annual Report

    Exhibit 2R – ODC Regenerative LLC 2021 Articles of Organization

    Exhibit 2S - – ODC Regenerative Farms LLC 2021 Articles of Organization
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 2 of 84




                              EXHIBIT 2A
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 3 of 84




                                                                       GOVERNMENT
                                                                         EXHIBIT
                                                                           2A
                                                                      18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 4 of 84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 5 of 84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 6 of 84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 7 of 84




                               EXHIBIT 2B
  Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 8 of 84


Lunkenheimer, Kurt (USAFLS)

From:                 Gustavo Hernandez
Sent:                 Wednesday, November 11, 2020 10:47 AM                                               GOVERNMENT
To:                   Raj P Bhakta                                                                          EXHIBIT

Cc:                   Leo                                                                                      2B
                                                                                                        18-cr-20685-KMW
Subject:              RE: Drunker meats deal


Raj pal,

Thanks for your consideration and support. I am grateful.

Yes, God willing DM will be a great success. I need it to be so and cannot have it any other way.

And while I’ll be 101% focused on DM, I remain available to continue helping you and Leo with your trust, as well as with
Bhakta and the relaunch of GMC, a project that is close to my heart.

Per our conversation, I’m putting together a summary of the terms we discussed last night, as well as an excel with the
concrete numbers.
I will take the below thoughts into consideration and get back to you with concrete feedback by this Friday, so we can
memorialize everything by next week.

So be thinking of the name you want to baptize our uber bull! Much better than a cow, since it is the sire that will mark
all the progeny. We will work to get the absolute best carcass quality marbling bull. Click this link to see an ideal sire.

And yes, one day this brand will be sold, but I believe in building it as if you’re always going to hold on to it!

My best, GH



From: Raj P Bhakta <rpb@bhaktafarms.com>
Sent: Wednesday, November 11, 2020 9:37 AM
To: Gustavo Hernandez <Gustavo@greenmcfarms.com>
Cc: Leo <leoj.gibson2.0@gmail.com>
Subject: Drunker meats deal

Gustavo:

Good speaking last night. DM will be a success I am sure if you throw your whole self into it. I gave a little more
reflection to our economic arrangements and here’s what I came up with:

Lease: 100k per year. I will have a distillery build within 12 months of having permits. When it is built rent goes up to
200k. I am open to building a visitor’s center, etc as you get going. 2020 rent will be minimal and as mutually agreed.
Willing to roll to 50% of 2021 into debt facility.

IP assignment: RPB assign DM name to OZF entity for 4% revenue;

Equity: I contribute OZF with 100k in cash (willing to do a bit more here) based on a one million pre‐money valuation. I
would like you to invest 100k as well.

                                                               1
  Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 9 of 84

Line of Credit: I sell herd and recievables for the “lost” herd to DM; I think this should be around $500k , provide an
agreed amount of additional credit @ 10% interest (willing to take some PIK interest in first year.)

Warrants, or whatever you want to call it,

RPB or designee to receive 20% off the top upon the sale of the business.

I want you to succeed here with all my heart. You must just get the business going. Sell, sell, sell. You have a magic name
and you a story that wins at the BBQ or the dinner table. Name the uber cow after me when it is bred please. I fail in
many thinks at least I will achieve immortabily in a cow through you my friend. I am here to help where I can. I would
like to be in agreement that this brand is being created for sale. There are a couple more things to talk through, and we
have some simple paper work to do, but let’s hash out our deal terms in simple terms and we can then formalize, also
simply.

I am happy to discuss.

‐Raj




                                                              2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 10 of
                                      84




                             EXHIBIT 2C
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 11 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                  Gustavo Hernandez
Sent:                  Tuesday, November 24, 2020 12:51 PM
To:                    Raj Bhakta                                                               GOVERNMENT
                                                                                                  EXHIBIT
Cc:                    Olympia De Castro; Toni Linke
                                                                                                    2C
Subject:               DM                                                                      18-cr-20685-KMW



Raj,

As I briefed Toni and you, to set up the DM e‐commerce platform we need to input the bank account that will receive
monies. Details below.

We can either (1) use the current account number under Charlemagne and transfer this account to ODC once we finalize
the transaction, or (2) we set up a new account under Charlemagne with ODC as signer.

I recommend (1) since it is faster/easier.

Separately, we also need a CC for DM with a $1k limit for the online payments we need to make for the website Apps.

I recommend we request the card under ODC as cardholder.

Please confirm.

Thanks

From: Florian Root <florian@yourmajesty.co>
Sent: Tuesday, November 24, 2020 11:59 AM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Cc: Michael Hoang <michael@yourmajesty.co>; Dodi Raditya <dodi@yourmajesty.co>
Subject: Third Party Plugins ‐ Setup and Pricing

Hi Gustavo,

Below the notes from our meeting just now.

Action points

          Shopify Payment ‐ Gustavo to set up before the end of this week
          Billing details ‐ same as above
          Store details & Store address ‐ filled in
          Bold subscriptions & taxes ‐ food items don't need tax so no further information required
          Stripe ‐ 2FA and routing information and bank account info to be setup (please share with Dodi at your
           convenience today).
          Bold subscriptions ‐ payment gateway ‐ And connect the stripe account here
          YM to share pricing overview
          YM to add the on‐location pickup to the Shopify shipping options
          YM to share more information around transactional costs per order for Shopify

Cheers,
                                                              1
  Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 12 of
                                        84

Florian Root
Senior Digital Producer
Office: +31 (0) 207371418
Personal: +31 (6) 30055141
yourmajesty.co

         Read our opinion piece: Digital Fashion: A New Essential - Our take on how digital fashion can help
brands today.




                                                       2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 13 of
                                      84




                             EXHIBIT 2D
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 14 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:               Drew Mattox <Drew.Mattox@plantemoran.com>
Sent:               Wednesday, November 25, 2020 12:08 PM                                     GOVERNMENT
To:                 Leo Gibson; Valerie Grunduski                                               EXHIBIT

Cc:                 Gustavo Hernandez; Raj Bhakta                                                  2D
Subject:            RE: Charlemagne Kaiser                                                   18-cr-20685-KMW




Hi Leo,

Valerie is out until next week. How does Tuesday morning December 1st look for everyone? Valerie and I are available
from 8 to 10 am MST (10 to noon EST).

Drew

Drew Mattox | Tax Partner
Plante Moran, 1321 Oakridge Drive, Fort Collins, CO 80525
Direct Dial: 970.282.5439 | Mobile: 503.327.3956 | Fax: 303.740.9009
Plante Moran | Twitter | Facebook | LinkedIn | Blogs | Manage Your Email Subscriptions




From: Leo Gibson <leoj.gibson2.0@gmail.com>
Sent: Wednesday, November 25, 2020 9:24 AM
To: Drew Mattox <Drew.Mattox@plantemoran.com>; Valerie Grunduski <Valerie.Grunduski@plantemoran.com>
Cc: Gustavo Hernandez <gustavo@bhaktafarms.com>; Raj Bhakta <raj@bhaktafarms.com>
Subject: Charlemagne Kaiser


ATTENTION: This email was sent to Plante Moran from an external source. Please be extra vigilant
when opening attachments or clicking links.

Hi Drew and Val:

We are getting close to launching Charlemagne Kaiser dba Drunken Meats. Raj funded the entity in July 2019 with the
cap gain from WP. It will be a DTC high end meat business based at the ranch in Vero.

Gustavo Hernandez, copied, will serve as the CEO of the business. We will be injecting some additional capital. Raj and
Gustavo had been talking about a structure where Gustavo would own 100% of the equity, and Raj would get paid
through revenue sharing (% of top line sales), a lease and repayment of a loan.

I am concerned that if Raj loses his equity stake, he will lose the benefit of the OZF structure. Further, we want to
ensure that whatever payments/distributions are being made to Raj are tax efficient. Still, there is basic agreement on
how we want to see the upside of the company weighted as between Gustavo and Raj. I just want to make sure we do it
in a way that does not blow OZF treatment, and that minimizes ordinary income.

Please let us know if you have time to discuss. If you are not working for the balance of this week, next week would be
fine.
                                                           1
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 15 of
                                         84

Thanks,

Leo

‐‐
Leo J. Gibson
802‐417‐6616



This email, including any attachments, may contain confidential information and is intended solely for use by the individual
to whom it is addressed. If you received this email in error, please notify the sender, do not disclose its contents to others,
and delete it from your system. Any other use of this email and/or attachments is prohibited. This message is not meant to
constitute an electronic signature or intent to contract electronically.




                                                               2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 16 of
                                      84




                              EXHIBIT 2E
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 17 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                Gustavo Hernandez                                                      GOVERNMENT
Sent:                Thursday, December 10, 2020 1:55 PM                                        EXHIBIT
To:                  Raj Bhakta; Toni Linke                                                       2E
Cc:                  Leo Gibson                                                            18-cr-20685-KMW
Subject:             GH contribution to DM
Attachments:         DM-Livestock Purchase-Sale Agreement - Rocking711 2nd set of females-12-09-2000 - FINAL.pdf;
                     DM-Livestock Purchase-Sale Agreement - Rocking711 2nd set of steers - 12-09-2020 - FINAL.pdf;
                     DM-L-Loan Agreement-12.10.20.docx


Raj –

Per your instruction to Toni and I, I’m proceeding to fund the urgent capex required by Drunken Meats as a loan to the
company.

As I shared in earlier messages, I committed to purchase the animals DM needs for its beef program.

The animals are penned up and the hauler is contracted to pick them up on Monday 12/14 to ship them to Vero, so the
deadline for payment is tomorrow.

I cannot delay this any further since otherwise DM will lose these animals of which I cannot find any more.

The total amount to be loaned to the company is $47,056.

Please see enclosed the livestock purchase contract, and the loan agreement to Charlemagne Kaiser in the same terms
of the RPB loan to the company.

Please confirm you are in agreement.

Thanks




                                                            1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 18 of
                                      84




                              EXHIBIT 2F
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 19 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                Gustavo Hernandez
Sent:                Thursday, December 10, 2020 2:08 PM                                         GOVERNMENT
To:                  Raj Bhakta                                                                    EXHIBIT
Subject:             Solution                                                                         2F
                                                                                                18-cr-20685-KMW


Raj,

I don’t want to be a pain for you.

I appreciate our friendship and don’t want to complicate matters for you or for myself.

If you want out of business with me, I’ll find an investor to buy the loan from you asap. Just tell me.

Once I pay you the loan, if you want I can move the cattle elsewhere.

And if you want me to pay you for the DM brand, just tell me what you think is fair.

The wellbeing of my family and my future is 100% tied to this company, and unlike you I’m not a position in which I can
afford to not succeed.

Please let me know. Thanks.




                                                              1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 20 of
                                      84




                             EXHIBIT 2G
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 21 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                Leo Gibson <leoj.gibson2.0@gmail.com>
Sent:                Thursday, December 17, 2020 5:14 PM
                                                                                                  GOVERNMENT
To:                  Gustavo Hernandez                                                              EXHIBIT
Cc:                  Toni Linke                                                                       2G
Subject:             Re: herd received today                                                    18-cr-20685-KMW



Got it. Thanks

On Thu, Dec 17, 2020 at 5:12 PM Gustavo Hernandez <Gustavo@drunkenmeats.com> wrote:

 Thanks.



 Yes, I’ve kept records of the livestock purchase agreements and payments.



 I’ve shared these via email with you all, and reconciled payments with Toni.



 There have also been minor payments (<$3k) I’ve made to ensure the health of the current herd; i.e.: vet, meds, and
 feed.

 I have kept receipts, but if I buy the herd it is irrelevant since I would assume 100% of these expenses.




 From: Leo Gibson <leoj.gibson2.0@gmail.com>
 Sent: Thursday, December 17, 2020 5:07 PM
 To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
 Cc: Toni Linke <Toni@bhaktaspirits.com>
 Subject: Re: herd received today



 That's fine. We just need to make sure that as we unwind things, the records and documents reflect that these are
 animals for which you paid out of your own pocket.



 Thanks,



                                                             1
     Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 22 of
                                           84
Leo



On Thu, Dec 17, 2020 at 5:03 PM Gustavo Hernandez <Gustavo@drunkenmeats.com> wrote:

 Leo –



 Per our previous exchange regarding the herd, please note today we received in Vero 55 heads of cattle at the ranch,
 including 13 steers, 27 cows and 15 calves (9 bulls, 6 heifers).



 I already circulated separately the livestock purchase agreement and the health certificates.



 As I shared with you, I paid $47,100 for this cattle, plus $2,500 for the hauler.



 Please let me know if you need any additional information.



 Thanks




‐‐

Leo J. Gibson

802‐417‐6616



‐‐
Leo J. Gibson
802‐417‐6616




                                                             2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 23 of
                                      84




                             EXHIBIT 2H
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 24 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                Olympia De Castro <olympia.decastro@gmail.com>
Sent:                Thursday, December 31, 2020 9:04 AM
To:                  Gustavo Hernandez                                                             GOVERNMENT
                                                                                                     EXHIBIT
Subject:             Re: DM-F-Projections-draft.xlsx
                                                                                                        2H
                                                                                                  18-cr-20685-KMW

Ok.

Two things that come to mind is rev share should tier back down if revenues drop.

At the min there needs to be a buy out of rev share for change in control. I can calculate what that would mean in terms
of economics when you add historical payouts, equity payout plus rev share buy out. Including time value of money the
equivalent equity percentage you may be saving from a 50/50 partnership may be minimal.

Also ideally agreeing RPB additional capital in fusions are not tied to additional ownership. Otherwise we should wait for
some time before paying back his loan in order to have financing optionality. Rather than taking him out and being
unable to get more third party leverage. Then having to bring him back in triggering a dilution.

I would say structure the $500k as a line of credit, where you can pay down but the $500k is always available for future
draws under the same facility.
No fee for undrawn capital, only interest expense on what is outstanding. No structuring, legal or closing fee passed on
to company. No expiration on line.



        On Dec 31, 2020, at 1:53 AM, Gustavo Hernandez <Gustavo@drunkenmeats.com> wrote:


        Let’s review the projections with the concrete numbers/scenarios to come up with a plan.




                On Dec 30, 2020, at 11:03 PM, Olympia De Castro <olympia.decastro@gmail.com>
                wrote:


                This is very high level.

                What I know is
                ‐ the key here is understanding whether the business margins can support this. In my
                model margins may look healthy, but I believe marketing costs are underestimated
                and will be a higher percentage of rev. I also believe fixed costs will continue to increase
                as the business grows. Furhterfmore, if sales are impacted by externalities, the company
                will not be nimble to withstand and be quickly drained of cash.

                ‐ if the business does not have high margin, like a SaaS business where a rev share is
                more appropriate, rev share will weigh the business down and extract value that could
                be invested in growth or necessary talent to support this growth.

                ‐ rev shares as I have seen them are either:
                                                               1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 25 of
                                      84
         i) royalty, ala franchise, which often fail when also saddled with capex, despite more
         favorable financing terms, subway, etc and that's given the benefits of marketing costs
         taken on at the franchisor level
         ii) a replacement to equity to create exit and in such cases should be structured as such
         with caps that make sense for equivalent of equity to be paid out
         iii) a loan structure, which should also have a cap between 2‐3x cap max .
         ‐ the speed of growth has a big impact on this cost of capital. the faster you grow the
         more onerous the cost of capital. This is particularly concerning with no cap

         ‐ while I understand you need a deep pocket investor, rest assured that any additional
         capital RPB puts in will come attached with new warrants and ownership asks, so that
         additional funding will further dilute me, even if made in the form of a loan, I know Leo
         will ask for this.
          ‐ agreeing to an indefinite rev share is a death sentence for the business.
         You will also likely get push back from lenders and future acquirors.

         RPB is getting current income from the rent, the indefinite and increasing rev share + an
         increasing equity base if he is asked to fund anything further.

         I worry this business will consume significant time and be left with no value as most is
         paid out via varying mechanisms.

         On Wed, Dec 30, 2020 at 9:27 PM Gustavo Hernandez <Gustavo@drunkenmeats.com>
         wrote:




         ‐‐
         ____________________________
         Olympia A. De Castro
         M 917.216.5565
         olympia.decastro@gmail.com




                                                     2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 26 of
                                      84




                              EXHIBIT 2I
  Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 27 of
                                        84

Lunkenheimer, Kurt (USAFLS)

From:               Olympia De Castro <olympia.decastro@gmail.com>
Sent:               Sunday, January 31, 2021 6:24 PM
To:                 Gustavo Hernandez
Subject:            Fwd: Corporate Filing - 900356831029
                                                                               GOVERNMENT
                                                                                 EXHIBIT
                                                                                    2I
                                                                              18-cr-20685-KMW


Begin forwarded message:

       From: limitedonline@dos.state.fl.us
       Date: January 31, 2021 at 3:17:42 PM PST
       To: olympia.decastro@gmail.com
       Subject: Corporate Filing ‐ 900356831029

       The Articles of Organization for ODC REGENERATIVE LLC were filed
       electronically on January 13, 2021, effective January 07, 2021,
       as verified by this email and authentication number shown below
       and were assigned document number L21000029440. Please refer
       to this number whenever corresponding with this office.

       Please allow up to 24 hours for your record to appear on Sunbiz.org.

       Electronic filing and certification is provided for in section
       15.16, Florida Statutes and has the same legal effect as any
       other filing or certificate.

       To maintain "active" status with the Division of Corporations,
       an annual report must be filed yearly between January 1st and
       May 1st beginning in the year following the file date or effective
       date indicated above. If the annual report is not filed by May
       1st, a $400 late fee will be added. It is your responsibility
       to remember to file your annual report in a timely manner.

       A Federal Employer Identification Number (FEI/EIN) will be required
       when this report is filed. Apply today with the IRS online at:

       <https://sa.www4.irs.gov/modiein/individual/index.jsp>

       Please be aware if the limited liability company's address changes,
       it is the responsibility of the limited liability company to
       notify this office.

       Should you have any questions regarding this matter, please contact
       this office at the address given below.

       Jessica Fason
       Regulatory Specialist II

                                                             1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 28 of
                                      84
   New Filing Section



               Division of Corporations ‐ P.O. Box 6327
   ‐ Tallahassee, FL 32314


   Letter Number: 210131181237‐900356831029




                                                          2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 29 of
                                      84




                              EXHIBIT 2J
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 30 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                Gustavo Hernandez
Sent:                Sunday, February 14, 2021 10:36 AM                                   GOVERNMENT
                                                                                            EXHIBIT
To:                  Raj Bhakta
Subject:             note
                                                                                                2J
                                                                                         18-cr-20685-KMW



Raj,

We started this business in friendship, and in friendship I am writing to you.

When you came to visit at the house in Sicily you proposed we start a business together, and that we did. Also,
throughout this period, I attempted to lend you a hand wherever you asked.

Then you came to the realization you were stretched thin, and you proposed multiple iterations as to how we proceeded
going forward. I have by now said yes to four of these separate iterations you proposed, and every time we are to
finalize, you changed tack. I then attempt to communicate with you and/or Leo to find a resolution, and just hit a wall of
delay and silence.

By now the business is getting affected, I am personally getting affected and our relationship is getting affected. Why
allow for things to get to this Raj?

I remain interested in maintaining a relationship with you, ideally in partnership form but if this cannot be done,
definitely in friendship form. I also remain interested in helping GMC pro bono, because I believe in its mission.

But we need to converse and bring matters to a closing, whatever the direction be.

Understanding we did not seem to see eye to eye on the economics of the deal, I proposed we repay you the loan in full,
and that in consideration for the TM, we pay you the rev share in the agreed upon terms. And for the lease, if you
wanted to proceed, we will honor the agreed terms.

I also repeated how this back and forth is causing damage to the business, delaying the launch yet again, and costing
money in additional costs and lost revenue.

And still this has not elicited a response from you.

In spite of your collective silence, in good faith, I have continued investing capital into the business to pay everything the
business has required these past months (ca. $190k), and ensure we protect the integrity of the herd, buy the required
livestock, pay ranch personnel, etc.

Again, as I have repeated to you, I appreciate your support. And I understand your busy and have other priorities. But I
cannot help but say this is not the way to treat a partner, in particular if you consider them a friend.

Please let me know how you want to proceed. I’m available to converse anytime.

Thanks.




                                                              1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 31 of
                                      84




                             EXHIBIT 2K
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 32 of
                                         84

Lunkenheimer, Kurt (USAFLS)

From:                 Gustavo Hernandez
Sent:                 Tuesday, February 16, 2021 2:59 PM                            GOVERNMENT
To:                   Leo Gibson                                                      EXHIBIT

Subject:              RE: DM                                                             2K
                                                                                   18-cr-20685-KMW


Yes!

And we don’t have the bank account linked yet to receive payments. Now we finalize closing docs, I’ll input the Chase
account into the system.

All payments will go only into this CK Chase account.

DM bought a separate Quickbooks license, and the accounting and inventory management is integrated with the
payment platform processing so we can do straight through processing.



From: Leo Gibson <Leo@bhaktaspirits.com>
Sent: Tuesday, February 16, 2021 2:55 PM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Subject: RE: DM

Got it.

Let me know when it’s up. Can’t wait to try it.

Leo

From: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Sent: Tuesday, February 16, 2021 2:55 PM
To: Leo Gibson <Leo@bhaktaspirits.com>
Subject: RE: DM

We have no inventory uploaded yet!



From: Leo Gibson <Leo@bhaktaspirits.com>
Sent: Tuesday, February 16, 2021 2:54 PM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Subject: RE: DM

Just tried to put an order in but it did not go through.

Or is the payment function not up yet? I took that to be what you meant by back end e‐comm engine.

Regards,

Leo

                                                           1
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 33 of
                                         84

From: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Sent: Tuesday, February 16, 2021 11:59 AM
To: Leo Gibson <Leo@bhaktaspirits.com>
Subject: RE: DM

PS: check https://drunken‐meats.myshopify.com/

This is still the ‘staging’ site and most images are still placeholders, but the back end e‐commerce engine is already fully
operational.

By next week (2/24) we’re doing the soft launch of the site, and assuming we get packaging/labels etc. on time, we’re
targeting 3/2 as hard launch date.



From: Leo Gibson <Leo@bhaktaspirits.com>
Sent: Tuesday, February 16, 2021 11:51 AM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Cc: Raj Bhakta <raj@bhaktaspirits.com>; Toni Linke <Toni@bhaktaspirits.com>
Subject: RE: DM

$488 initial draw with a month end reconciliation works for me.

Fat Tuesday seems like an auspicious day to launch this partnership.

I’ll get you scanned signatures in a bit.

Regards,

Leo




From: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Sent: Tuesday, February 16, 2021 11:45 AM
To: Leo Gibson <Leo@bhaktaspirits.com>
Cc: Raj Bhakta <raj@bhaktaspirits.com>; Toni Linke <Toni@bhaktaspirits.com>
Subject: RE: DM

Thanks Leo.

Re. spend this last month, we have been covering expenses for herd, personnel, ranch maintenance etc. We will share
with Toni receipts and payment confirmations.

But since these are minor expenses, and it is truly mission critical we close ASAP so we can finalize orders of packaging
etc. to launch this month, I’d suggest we close with the $488k as the initial draw amount and reconcile cash for month
end.

As for the other documents for the closing, I believe these were the final versions. I dated them as of today for closing.

Please let me know.

                                                              2
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 34 of
                                         84


From: Leo Gibson <Leo@bhaktaspirits.com>
Sent: Tuesday, February 16, 2021 10:43 AM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Cc: Raj Bhakta <raj@bhaktaspirits.com>; Toni Linke <Toni@bhaktaspirits.com>
Subject: RE: DM

Gusti:

This is generally ok. I need to confirm with Toni that the initial note/draw is still $488,402.97. If we are going to make
the lease effective as of the signing date, rather than retroactive to 1/1, we should look at any spend in the last month
and a half and allocate it 70/30 if appropriate and roll that into the initial note/draw, no?

I have also attached what I believe to be the final versions of the other documents (Guaranty, Subscription Agreement,
Operating Agreement, Rev Share Agreement), which I have not updated yet. Lmk if you agree that these are the latest
agreed upon versions.

Regards,

Leo

From: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Sent: Monday, February 15, 2021 4:49 PM
To: Leo Gibson <Leo@bhaktaspirits.com>
Cc: Raj Bhakta <raj@bhaktaspirits.com>
Subject: RE: DM

Hi Leo,

I conversed with Raj this AM and agreed to close the deal in line with the below proposed terms, including his option to
convert $500,000 of the debt at a $5 million valuation.

Please see enclosed a clean/redline versions of your revised Loan Agreement reflecting this change.

I also enclosed a copy of all other closing documents, including the Security Agreement, the TM Security Agreement, the
Promissory Note, and the Lease Agreement.

Please let me know if I should circulate execution copies today.

Thanks.



From: Leo Gibson <Leo@bhaktaspirits.com>
Sent: Saturday, February 6, 2021 10:55 AM
To: Gustavo Hernandez <Gustavo@drunkenmeats.com>
Cc: Raj Bhakta <raj@bhaktaspirits.com>
Subject: DM

Gusti:


                                                             3
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 35 of
                                         84
I discussed this with Raj. He is simply not willing to do a deal where he puts so much capital at risk in exchange for a
12.5% equity interest, plus whatever additional value can be assigned to the rev share (perhaps the equivalent of
another 15%?). The lease is over in 2 years, so in terms of discounting its benefit, it does not add much to the scale.

We would be comfortable with the deal if we were allowed the ability to convert up to $500,000 of the debt at a $5
million valuation. I realize that this is not something that we discussed at the outset, and I regret that it entered the
discussion at this late date. But a full view of the financial implications, the risk associated with an unproven business,
and the competing demands for our capital, which became apparent during year end budgeting, and which have led us
to cast a sharper eye on outgoing cash. Bottom line: RPB, and the Trust, need to see more upside from this deal before
we put that kind of additional capital at risk.

Raj and I both believe in you, your drive, your vision, your tenacity and your smarts. You have shown tremendous
composure under trying circumstances, and your conduct in our dealings under those circumstances has been
completely impressive. You are the sort of man that we want on our side. (Those traits which make you so formidable
can also make things challenging when you are on the other side of a negotiation!) Still, though the discussions of the
last couple of months have been occasionally fraught, we have dug deep into the guts of this proposed enterprise, which
I think will prove a very useful exercise if we can get this done.

I am hopeful we can do a deal. I would love to see where DM can go with you and Olympia at the helm.

Regards,

Leo




                                                              4
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 36 of
                                      84




                              EXHIBIT 2L
  Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 37 of
                                        84

Lunkenheimer, Kurt (USAFLS)

From:               Gustavo Hernandez
Sent:               Saturday, March 6, 2021 10:35 PM                                                                                                      GOVERNMENT
                                                                                                                                                            EXHIBIT
To:                 Toni Linke
                                                                                                                                                              2L
Subject:            invoice reminder: #BHA20020106 from Your Majesty Co.                                                                                 18-cr-20685-KMW
Attachments:        INVOICE_BHA20020106_Your_Majesty_Co.pdf



FYI – I paid for this change order to make changes to the DM site to remove from the GMC/BF site, plus DM packaging
work. Should be allocated 70/30 DM/BF. Thanks.



From: Harvest <notifications@harvestapp.com>
Sent: Sunday, January 10, 2021 10:06 PM
To: Gustavo Hernandez <gustavo@bhaktafarms.com>
Subject: Past due invoice reminder: #BHA20020106 from Your Majesty Co.


                               To help protect y ou r priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.




                          Dear Customer,

                          This is a friendly reminder to let you know that Invoice
                          BHA20020106 is 19 days past due. If you have already
                          sent the payment, please disregard this message. If
                          not, we would appreciate your prompt attention to this
                          matter.

                          Thank you for your business.

                          Your Majesty Co.




                                                                                                                                                     1
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 38 of
                                      84

                         This invoice was sent by Kasper Kuijpers
                      <kasper@yourmajesty.co> to Gustavo Hernandez
                       <gustavo@bhaktafarms.com> and Leo Gibson
                                <Leo@bhaktafarms.com>



                                 Powered by      To help protect y our priv acy , Microsoft Office prev ented automatic download of this picture from the Internet.
                                                 HA RVEST logo




                                            2
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 39 of
                                      84




                             EXHIBIT 2M
                                                                        GOVERNMENT
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 40 of
                                                                          EXHIBIT
                                      84
                                                                           2M
                                                                        18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 41 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 42 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 43 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 44 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 45 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 46 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 47 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 48 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 49 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 50 of
                                      84




                             EXHIBIT 2N
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 51 of
                                                                    GOVERNMENT
                                      84                              EXHIBIT
                                                                       2N
                                                                  18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 52 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 53 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 54 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 55 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 56 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 57 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 58 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 59 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 60 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 61 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 62 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 63 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 64 of
                                      84




                             EXHIBIT 2O
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 65 of
                                      84                                GOVERNMENT
                                                                          EXHIBIT
                                                                            2O
                                                                       18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 66 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 67 of
                                      84




                              EXHIBIT 2P
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 68 of
                                                                       GOVERNMENT
                                      84                                 EXHIBIT
                                                                           2P
                                                                      18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 69 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 70 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 71 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 72 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 73 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 74 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 75 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 76 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 77 of
                                      84




                             EXHIBIT 2Q
   Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 78 of
2020 FLORIDA LIMITED LIABILITY COMPANY ANNUAL REPORT                 FILED
                                         84
DOCUMENT# L19000107223                                           Mar 26, 2020
Entity Name: CHARLEMAGNE KAISER, LLC                          Secretary  of State
                                                                1562038630CC
Current Principal Place of Business:
12600 SR 60
VERO BEACH, FL 32966                                                                                                                                    GOVERNMENT
                                                                                                                                                          EXHIBIT
Current Mailing Address:                                                                                                                                        2Q
                                                                                                                                                       18-cr-20685-KMW
12600 SR 60
VERO BEACH, FL 32966 US

FEI Number: XX-XXXXXXX                                                                                                      Certificate of Status Desired: No
Name and Address of Current Registered Agent:
BALTHAZAR REX, LLC
12600 SR 60
VERO BEACH, FL 32966 US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both, in the State of Florida.

SIGNATURE:
                         Electronic Signature of Registered Agent                                                                                                                Date

Authorized Person(s) Detail :
Title                  MGR                                                                            Title                  AUTHORIZED REPRESENTATIVE
Name                   BHAKTA, RAJ P                                                                  Name                   GIBSON, LEO J
Address                12600 SR 60                                                                    Address                12600 SR 60
City-State-Zip:        VERO BEACH FL 32966                                                            City-State-Zip:        VERO BEACH FL 32966




I hereby certify that the information indicated on this report or supplemental report is true and accurate and that my electronic signature shall have the same legal effect as if made under
oath; that I am a managing member or manager of the limited liability company or the receiver or trustee empowered to execute this report as required by Chapter 605, Florida Statutes; and
that my name appears above, or on an attachment with all other like empowered.

SIGNATURE: RAJ P BHAKTA                                                                                                MANAGER                                            03/26/2020
                        Electronic Signature of Signing Authorized Person(s) Detail                                                                                             Date
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 79 of
                                      84




                             EXHIBIT 2R
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 80 of
                                      84




                                                               GOVERNMENT
                                                                 EXHIBIT
                                                                   2R
                                                              18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 81 of
                                      84
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 82 of
                                      84




                              EXHIBIT 2S
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 83 of
                                      84




                                                                    GOVERNMENT
                                                                      EXHIBIT
                                                                        2S
                                                                   18-cr-20685-KMW
Case 1:18-cr-20685-KMW Document 377-2 Entered on FLSD Docket 04/28/2021 Page 84 of
                                      84
